Citation Nr: 1730816	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, including headaches, memory loss, and traumatic brain injury, and including as secondary to a service-connected nasal fracture.

2.  Entitlement to service connection for arthritis and/or fibromyalgia, including as due to radiation or herbicide exposure, and including as secondary to any service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to January 1965.  He also had an additional period of service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied the Veteran's service connection claims currently on appeal.

This case was last before the Board in August 2015, where it remanded all issues then on appeal for further development.  Subsequently, in a December 2015 rating decision, the RO granted the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  Additionally, while on remand, the RO also granted the Veteran's service connection claims for bilateral hearing loss and tinnitus in an April 2016 rating decision.  As the full benefits sought on appeal, with respect to these issues, have been granted, those claims are no longer before the Board.  Afterward, the RO denied the remaining issues currently on appeal, as reflected in the May 2016 Supplemental Statement of the Case, and returned the claim to the Board for further appellate review.

In September 2010, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  While the matter was pending, the VLJ who conducted this hearing retired.  Generally, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As the VLJ who conducted the September 2010 Board hearing has since retired, he cannot participate in the adjudication of the Veteran's claim.  In September 2013, after receiving a request for a new hearing, the Board remanded the Veteran's claim in accordance with his request.  In January 2015, the Veteran testified before another VLJ at a live videoconference hearing.  However, while on remand, the VLJ who conducted the additional hearing also retired.  In a June 2017 correspondence, the Veteran indicated that he did not want another hearing.  Therefore, the Board will proceed with addressing the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the medical evidence of record is insufficient, the Board may supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Upon review of the recent November 2015 VA examination, in connection with the other evidence of record, the Board finds that additional development of the medical evidence is necessary before adjudication of the Veteran's appeal.

Arthritis and/or Fibromyalgia

The Veteran claims that he was exposed to both herbicides and radiation during his active military service and, consequently, he has arthritis and/or fibromyalgia as a result.  The Board observes that, while neither of these conditions are presumptive diseases under the applicable regulations based on radiation and herbicide exposure, see 38 C.F.R. §§ 3.307(a)(6), 3.309(d), (e), and 3.311, a veteran may still establish service connection on a direct or secondary basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In this case, the evidence reflects that the Veteran has been diagnosed with several relevant disabilities, including fibromyalgia, as well as degenerative joint disease (DJD) in both hands, knees, hips, and lumbar spine.

Although the November 2015 VA examiner was able to differentiate the Veteran's symptoms of any diagnosed degenerative arthritis, non-degenerative arthritis, and fibromyalgia, the examiner did not provide an adequate nexus opinion addressing the etiology of the these diagnosed disabilities.  Specifically, the examiner based the negative nexus opinions solely on the lack of evidence of treatment and/or indication on the Veteran's separation examination of tender points or general muscle pains upon separating from active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding that the absence of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  Further, the examiner did not adequately address whether the Veteran's fibromyalgia, or any of his diagnosed degenerative arthritis disabilities, was caused or aggravated by a service-connected disability.  See Buckley v. West, 12 Vet. App. 76, 84 (1998); see also 38 C.F.R. § 3.310(b).  Therefore, on remand, an addendum opinion must be obtained that clarifies the Veteran's various diagnoses and determines the nature, onset, and etiology of his fibromyalgia, as well as any other diagnosed arthritis disabilities.

Residuals of a Head Injury

The Veteran claims that he has residuals from a head injury that he incurred during active service.  The Veteran testified that he was struck and knocked unconscious by a steel door that weighed approximately 30 pounds with the additional weight of 200-300 pounds of life jackets pushing it down.  September 2010 Board Hearing Transcript at 17.  He reports receiving treatment for his injuries and that he was given medication for his headaches.  He contends that he suffered a concussion and traumatic brain injury (TBI), as well as that he has experienced headaches since the injury and also memory loss of a more recent onset.  Although there is no medical evidence of record indicating that the Veteran experienced headaches from the time of the incident until 1973, as reported by Dr. F. Curry, the Board has no reason to doubt the Veteran's assertions that he has experienced headaches since the injury.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The November 2015 VA examiner stated that the available medical evidence of record does not reflect that the Veteran's head injury resulted in a TBI.  Rather, the examiner indicated that the Veteran's current symptoms and complaints are more likely due to his underlying psychiatric condition rather than the head injury.  The examiner did find a diagnosis of headaches.  Although the examiner submitted an addendum opinion, in May 2016, that indicated that "the Veteran's headaches are less likely as not residuals of his head injury during service, to include headaches, memory loss, and TBI," the examiner did not address whether the headaches were etiologically related to the Veteran's PTSD, either on a direct or secondary basis.  As the medical evidence is unclear whether the Veteran's headaches are a separate disability from the symptomatology of his acquired psychiatric disorder and, if so, whether they were incurred in or otherwise related to service, to include on a secondary basis to a service-connected disability, an addendum opinion must be obtained that addresses the nature and etiology of the headaches.


Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate medical professional that addresses whether the Veteran's current fibromyalgia and/or any diagnosed degenerative, or non-degenerative, arthritis was incurred in or otherwise etiologically related to his service.  The claim file and a copy of this remand must be provided to the examiner.

If, after review of the claim file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's fibromyalgia is etiologically related to his service?  Why or why not?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's fibromyalgia is proximately due to or aggravated by any of his service-connected disabilities?  Why or why not?

The Board notes that the Veteran is currently service-connected for PTSD, bilateral hearing loss, tinnitus, right ankle sprain, and status post nose fracture.

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that any of Veteran's service-connected disabilities have aggravated his fibromyalgia, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

(c)  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's currently diagnosed degenerative, or non-degenerative, arthritis disabilities are etiologically related to his service?  Why or why not?

(d)  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's currently diagnosed degenerative, or non-degenerative, arthritis disabilities are proximately due to or aggravated by any of his service-connected disabilities?  Why or why not?

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  Obtain a medical opinion from an appropriate medical professional that addresses whether the Veteran's headaches were incurred in or otherwise etiologically related to his service.  The claim file and a copy of this remand must be provided to the examiner.

If, after review of the claim file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's headaches are etiologically related to his service?  Why or why not?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's headaches are proximately due to or aggravated by any of his service-connected disabilities?  Why or why not?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that any of Veteran's service-connected disabilities have aggravated his headaches, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

(c)  Irrespective of the answers provided above in items 2(a) and (b), are the Veteran's headaches a separately diagnosed disability from the symptomatology of his service-connected PTSD?  Why or why not?

All answers to these questions must be supported by explanatory rationale.  The examiner is asked to discuss in detail the underlying reasoning for his or her opinion, including citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  Ensure the opinions are, to the extent possible, responsive to the questions asked.  If not, obtain all necessary additional information.  38 C.F.R. §4.2.

4.  Thereafter, readjudicate these claims in light of this and all other additional evidence.  If the Veteran's claims remain denied, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

